Citation Nr: 1326407	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.       

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for vertigo. 

4.  Entitlement to service connection for a disability manifested by left ear pain.     

5.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and July 2020 by which the Regional Office (RO) in Houston, Texas, denied service connection for hearing loss, tinnitus, vertigo, left ear pain, and TMJ.   

In a June 1983 rating decision, the RO denied service connection for hearing loss of the left and right ears on the basis that there was no evidence of a current diagnosis of hearing loss.  The Veteran was notified of this decision, but he did not file a timely appeal.  The June 1983 rating decision to deny service connection for hearing loss of the left and right ears is final.  The Veteran filed a claim to reopen service connection for bilateral hearing loss in August 2007.  The RO adjudicated the claim for service connection on the merits and did not discuss whether new and material evidence was received to reopen this claim.  

Before reaching the merits of the claim for service connection for bilateral hearing loss, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  This issue has been recharacterized as an application to reopen as listed on the title page.  

The Veteran presented testimony at a videoconference Board hearing before the undersigned Acting Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for bilateral hearing loss, vertigo, left ear pain, and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied service connection for hearing loss of the left and right ears on the basis that there was no evidence of a current diagnosis of hearing loss.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the June 1983 rating decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for gout.    

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

4.  Symptoms of tinnitus first began in service and have been recurrent since service separation.  

5.  The Veteran's current tinnitus is related to exposure to acoustic trauma in active service. 


CONCLUSIONS OF LAW

1.  The June 1983 rating decision to deny service connection for hearing loss of the left and right ears is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2012). 

2.  The evidence received subsequent to the June 1983 rating decision is new and material to reopen service connection for bilateral hearing loss and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is granting the claim for service connection for tinnitus and is reopening the claim for service connection for bilateral hearing loss, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

2.  Claim to Reopen Service Connection for Bilateral Hearing Loss

Service Connection and Reopening Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Reopening Analysis

In this case, the RO issued a rating decision in June 1983 which denied service connection for hearing loss of the left and right ears on the merits on the basis that there was no evidence of a current diagnosis of bilateral hearing loss as defined by VA regulations.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the June 1983 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 1983 rating decision included the Veteran's service treatment records and a May 1983 VA audiometric examination report.  The service treatment records show a diagnosis of bilateral high frequency hearing loss upon separation examination in February 1978.  The May 1983 VA audiometric examination shows that the Veteran had hearing within normal limits.  

In August 2007, the Veteran applied to reopen service connection for bilateral hearing loss.  The following additional evidence in support of his claim includes an October 2007 VA audiometric examination report; VA treatment records dated from 1983 to 1985 and dated from June 2010 to September 2010; and the Veteran's testimony at a video conference with the Board in May 2013.   

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The October 2007 VA audiometric examination report and VA treatment records dated in June 2010 are new evidence since this evidence is neither cumulative nor redundant of the evidence of record at the time of the June 1983 rating decision.  The newly submitted service treatment records are material because the records tend to show that the Veteran had current bilateral hearing loss.  The October 2007 VA audiometric examination report shows a diagnosis of mild high frequency sensorineural hearing loss.  The examiner opined that it was as likely as not that the current bilateral hearing loss may have had its origin in active service since there was a diagnosis of high frequency hearing loss upon service separation.  The Board notes that the findings of this audiometric test show that the Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the Board finds that this medical evidence is material.  This VA medical opinion addressed whether there is a medical relationship between the current audiometric findings and the Veteran's period of active service.  This evidence may be pertinent to the claim for service connection.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material.  

A June 2010 VA treatment record indicates that the Veteran was assessed as having hearing loss and he was referred to audiology.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the June 1983 rating decision.  The newly submitted evidence is material because it addresses an unestablished fact which is whether the Veteran has a current diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  This medical evidence raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2012).  

3.  Service Connection for Tinnitus

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran contends that he incurred tinnitus as a result of noise exposure during active service.  He testified that he was exposed to loud noise from gunfire, artillery, and heavy equipment in service.  See the October 2007 VA examination report and the Veteran's testimony at the videoconference hearing before the Board in May 2013.  The service records show that the Veteran served with the United States Marine Corps.   

The Veteran is competent to describe being exposed to loud noise, such as that caused by gunfire or artillery.  He is competent to describe observable symptoms such as ringing in the ears.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the United States Marine Corps.   For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  At the hearing before the Board in May 2013, the Veteran indicated that he experienced ringing in the ears in service and since service.  He stated that he was exposed to gunfire on ships.  At the October 2007 VA audiometric examination, the Veteran reported that he experienced tinnitus since the late 1970's.  He stated that he was exposed to noise from gunfire, artillery, and heavy machinery.  The Veteran reported that the tinnitus was bilateral and occurred two times a day. 

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or guns.  He is competent to describe observable symptoms such as ringing in the ears.  See Falzone, supra.   

The service treatment records do not document any complaints or findings referable to tinnitus.  However, service records show that ear plugs were issued to the Veteran in August 1975 and October 1976.  Separation examination in February 1978 shows a diagnosis of bilateral high frequency hearing loss.  The Veteran separated from active service in February 1978.  

A January 1983 VA treatment record indicates that the Veteran reported having a humming sound in the left ear since 1978 and left ear pain for one week.  The assessment was chronic tinnitus in the left ear.  He was referred for a follow-up in ENT.  A February 1983 VA ENT consult record indicates that the Veteran had a normal ear exam.  He reported having intermittent left ear pain and a popping sound in his ear.  A May 1983 VA oral surgery treatment record indicates that the Veteran reported having left ear pain and popping.    

The October 2007 VA audiometric examination report shows a diagnosis of bilateral periodic tinnitus.  The report indicates that the Veteran reported that the tinnitus began in the late 1970's, it was moderate, and it interfered with his communication and hearing.  The Veteran described the tinnitus as a moderate pulsing sound; the tinnitus occurred two times a day.  The VA audiologist stated that the Veteran's current level of hearing loss and type of hearing loss supported his claim for tinnitus.  The audiologist related the onset of the mild high frequency hearing loss to the Veteran's active service.  The audiologist opined that it was unlikely the tinnitus was related to military service because the tinnitus was infrequent and was not constant and it only occurred two times a day.  

On this record, the Board finds that the weight of the competent and credible evidence establishes that the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service and are supported by the 1983 VA treatment records. 

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

At the October 2007 audiological examination and at the hearing before the Board in May 2013, the Veteran indicated that the ringing in his ears began during service in Vietnam and recurred since then.  He stated that he still experienced the ringing in the ears.  The October 2007 VA examination shows a diagnosis of tinnitus.  The VA audiologist stated that the Veteran's current level of hearing loss and type of hearing loss supported his claim for tinnitus.  The audiologist related the mild high frequency hearing loss to the Veteran's active service.  The audiologist opined that it was unlikely the tinnitus was related to military service because the tinnitus was infrequent and was not constant and it only occurred two times a day.  However, the Board notes that the VA regulations do not require that tinnitus is "constant" or "frequent" but that the tinnitus is "recurrent."  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012).  The Board finds that experiencing tinnitus two times a day since the late 1970's meets the definition of "recurrent."  

The Board finds that there is competent and credible evidence that the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to excessive noise levels that began during his period of active service.   See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.     


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted and the claim is reopened.   

Service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

At the videoconference hearing before the Board in May 2013, the Veteran stated that he experienced vertigo, dizziness, and left ear pain in-service.  The Veteran stated that he sustained an injury from a stick in basic training and he injured his jaw.  The Veteran indicated that he was told by his drill sergeant not to seek treatment for the jaw injury.  The Veteran reported being exposed to gunfire and artillery fire in service.  Service treatment records do not document complaints or diagnosis of vertigo, left ear pain, or a jaw injury.  However, service records show that ear plugs were issued to the Veteran in August 1975 and October 1976.  Separation examination in February 1978 shows a diagnosis of bilateral high frequency hearing loss.  The Veteran separated from active service in February 1978.  

A January 1983 VA treatment record indicates that the Veteran reported having left ear pain for one week.  The assessment was chronic tinnitus in the left ear.  He was referred for a follow-up in ENT.  A February 1983 VA treatment record indicates that the Veteran reported having pain and decreased hearing in the left ear and an occasional light-headed feeling.  The assessment was normal hearing and normal middle ear examination.  A February 1983 VA ENT consult record indicates that the Veteran had a normal ear exam and possible TMJ dysfunction.  He reported having intermittent left ear pain and a popping sound in his ear.  A March 1983 ENT record indicates that the Veteran had left ear pain and possible left TMJ pain.  The assessment was TMJ versus musculoskeletal pain. He had no relief with Motrin.  He was referred to oral surgery.  An April 1983 VA oral surgery record indicates that the Veteran reported having pain and a click in the left TMJ.  The assessment was probably interior derangement of the left TMJ.  A May 1983 VA oral surgery treatment record indicates that the Veteran reported having left ear pain and popping.  It was noted that an arthrogram showed anterior displacement without reduction.  Surgery was recommended and the Veteran declined to undergo surgery.  A November 1985 VA treatment record indicates that the veteran reported having a bad ear ache on and off for 6 months.  The impression was TMJ dysfunction and possible perforated tympanic membrane.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ and to obtain an opinion as to whether these claimed disorders are related to active service.  38 U.S.C.A. § 5103A(d).  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ since 1978.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities.

The record shows that the Veteran receives treatment for the claimed the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ at the VA medical facility in the VA Houston Healthcare System.  The RO should obtain the VA treatment records for treatment of the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ dated from September 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ since 1978.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  Obtain any pertinent VA treatment records showing treatment for the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ from the VA Healthcare System dated from September 2010 to the present. 

3.  Schedule the Veteran for a VA audiometric and otolaryngologic examinations in order to determine to determine nature and likely etiology of the claimed bilateral hearing loss, vertigo, left ear pain, and TMJ.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report.  All clinical findings should be reported in detail.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

The examiner should indicate whether there is evidence to support a current diagnosis of bilateral hearing loss, vertigo, and TMJ.  The examiner should indicate whether there is evidence to support a diagnosis of a left ear disability manifested by left ear pain.  



After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss, vertigo, left ear pain, and TMJ are due to injury or other event of the Veteran's periods of active service including acoustic trauma in active service.  

The examiner should consider the following information as reported by the Veteran:  At the videoconference hearing before the Board in May 2013, the Veteran stated that he had symptoms of vertigo, dizziness, and left ear pain in service.  The Veteran stated that he sustained an injury from a stick in basic training and he injured his jaw.  The Veteran reported being exposed to gunfire and artillery fire in service.  

Service treatment records do not document complaints or diagnosis of vertigo, left ear pain, or a jaw injury.  However, service records show that ear plugs were issued to the Veteran in August 1975 and October 1976.  Separation examination in February 1978 shows a diagnosis of bilateral high frequency hearing loss.  

A January 1983 VA treatment record indicates that the Veteran reported having left ear pain for one week.  The assessment was chronic tinnitus in the left ear.  A February 1983 VA treatment record indicates that the Veteran reported having pain and decreased hearing in the left ear and an occasional light-headed feeling.  The assessment was normal hearing and normal middle ear examination.  A February 1983 VA ENT consult record indicates that the Veteran had a normal ear exam and possible TMJ dysfunction.  He reported having intermittent left ear pain and a popping sound in his ear.  A March 1983 ENT record indicates that the Veteran had left ear pain and possible left TMJ pain.  The assessment was TMJ versus musculoskeletal pain. A May 1983 VA oral surgery treatment record indicates that an arthrogram showed anterior displacement of the TMJ without reduction.  Surgery was recommended and the Veteran declined to undergo surgery.  A November 1985 VA treatment record indicates that the Veteran reported having a bad ear ache on and off for 6 months.  The impression was TMJ dysfunction and possible perforated tympanic membrane.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as hearing loss, pain or dizziness, and that his reports must be considered in formulating the requested opinions.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


